        Case 3:21-cv-00041-DPM Document 24 Filed 05/04/21 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

CLAYTON M. JACKSON,                                        PLAINTIFF
REG. #02682-509

v.                      No. 3:21-cv-41-DPM-JTK

DANE BARNUM, Sgt., Greene County
Detention Center; FELICA ROLAND,
Cpl/fransport Officer, Greene County
Detention Center; and WESLEY
MASSING, Detention Officer,
Greene County Detention Center                            DEFENDANTS

                                 ORDER
       1. The Court withdraws the reference.

       2. Jackson hasn't responded to the Court's 30 March 2021 Order;
instead, his mail is still being returned undelivered. Doc. 17-19 & 23.
His complaint will therefore be dismissed without prejudice. LOCAL
RULE    5.5(c)(2). An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

       So Ordered.

                                                   v
                                   D .P. Marshall Jr.
                                   United States District Judge
